Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornson (20150308944) in view of Ando (20180348247, from IDS).
	Regarding claim 1, Bjornson teaches an apparatus for optically monitoring a dosing of a liquid to be pipetted for an automatic analysis unit (abstract),
the apparatus comprising a dosing device comprising a pipetting needle for pipetting the liquid (abstract and par. 13),
 a lighting device for illuminating a drop of the liquid adhering to the pipetting needle (par. 14), 
Bjornson does not teach a camera but does disclose measuring the light sample using an optics system in pars. 15-17.  
Ando teaches a camera for measuring characteristics of a droplet in par. 47-49 and 55). 
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Bjornson the ability to measure droplet characteristics by using a simple camera as taught by Ando to allow for an inexpensive solution to measure the droplet properties (see motivation in par. 55 of Ando).  
Regarding claims 4-6, see par. 71 of Bjornson which teaches a mirror and beam splitter is part of the lighting system and that there is a light source.
Regarding claim 7, see the rejection of claim 1.
Regarding claims 14-15, the rejection of claim 1 teaches an apparatus as well.  
Regarding claim 17, see figure 1 of Ando which shows an automatic system.  





Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornson (20150308944) in view of Ando (20180348247, from IDS) in further view of Jones (20170326549).
Regarding claim 2, Ando and Bjornson do not teach a ring illuminator on a camera.
Jones teaches this in par. 62.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Ando and Bjornson the ability to use different types of lighting types like a ring illuminator as taught by Jones.  The reason is to allow the system to use a light source that fits around a camera lens.
Regarding claim 3, par. 62 of Jones teaches that the ring illuminator surrounds the camera.  



Claim 8-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornson (20150308944) in view of Ando (20180348247, from IDS) in further view of Gibbons (20120309636).
Regarding claim 8, Ando teaches measuring the diameter points of the droplet in figure 3 and pars. 45-48 but does not teach measuring the outline.
Gibbons teaches measuring the outline in figure 27-28 and pars. 878-880.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include Ando and Bjornson the ability to measure the outline of the droplet as taught by Gibbons.  The reason is that once the outline of the droplet is measured then many other measurements can be made from those measurements.  
Regarding claim 9, see figure 28 and pars. 62 and 881 of Gibbons.  
Regarding claim 10, volume calculations assume symmetry because it is based on the radius of the droplet as shown in figure 27 and pars. 878-880 of Gibbons.  
Regarding claim 11, see par. 23 of Gibbons which teaches a camera.  
Regarding claims 12, the limitation of “is used to determine whether the dosing of the liquid has been performed correctly” is intended use claim language and is not given patentable weight (See MPEP section 2114.II).
Regarding claim 19, see figure 27 of Gibbons.  




Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornson (20150308944) in view of Ando (20180348247, from IDS) in view of Gibbons (20120309636) in further view of Sullivan (20150045694).
Regarding claim 13, Gibbons, Ando and Bjornson do not teach machine learning.
Sullivan teaches machine learning for characteristics of a droplet in par. 81.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Ando, Bjornson and Gibbons the ability to use machine learning as taught by Sullivan to make faster measurements (motivation in par. 81 of Sullivan).


Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornson (20150308944) in view of Ando (20180348247, from IDS) in view of in further view of Gehrlein (20040019462).
Regarding claim 18, Gehrlein teaches multiple light sources at different wave lengths to analyze the properties of the dose in claim 28.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Ando and Bjornson the ability to check the quality of a mixture by using multiple wavelengths.  The reason is that each wavelength allows the system to check for different properties of the dose.  


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornson (20150308944) in view of Ando (20180348247, from IDS), in view of Gibbons (20120309636) in further view of Gehrlein (20040019462).
Regarding claims 20-21, Gehrlein teaches checking the quality of the dosage using an evaluation method in par. 7.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Ando, Gibbons, Bjornson the ability to check the quality of a mixture.  The reason is to evaluate the properties of the liquid to ensure accuracy.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666